        Case 2:20-cv-02567 Document 1 Filed 03/09/20 Page 1 of 16 PageID: 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW JERSEY


 CHAO SEMINARS, INC. and
 DR. JOHN CHAO,
                      Plaintiffs,                      Docket No.: 2:20-cv-02567
             v.
 DOWNTOWN DENTAL ARTS OF MONTCLAIR,                    JURY TRIAL DEMANDED
 KONSTANTINOS TRICHAS, and
 IVAN GEORGIEV,
                      Defendants.



       Plaintiffs Chao Seminars, Inc. and Dr. John Chao (collectively, “Chao”)

       by its undersigned counsel, as and for a Complaint against Downtown Dental Arts of

Montclair, Konstantinos Trichas, and Ivan Georgiev (collectively, the “DDA Defendants”)

hereby alleges as follows:

                                             PARTIES

       1.    Plaintiff Dr. John Chao is a natural, living person residing in San Gabriel,

California. Dr. Chao is a Research Associate Professor in the Post Graduate Program in

Periodontics at SUNY Buffalo, and an Adjunct Assistant Professor at the University of

Southern California School of Dentistry.

       2.    Plaintiff Chao Seminars, Inc. is a corporation organized under the laws of the

state of California, with a principal office at 100 South First Street in Alhambra, California.
        Case 2:20-cv-02567 Document 1 Filed 03/09/20 Page 2 of 16 PageID: 2




       3.   Defendant Konstantinos Trichas (“Trichas”) is a natural person residing in the

vicinity of Montclair, New Jersey. Trichas is a dentist registered with the NJ Office of

Consumer Affairs, licensed to practice in New Jersey under License No. 22DI01960400.

       4.   Defendant Ivan Georgiev (“Georgiev”) is a natural person residing in the vicinity

of Montclair, New Jersey. Georgiev is a dentist registered with the NJ Office of Consumer

Affairs, licensed to practice in New Jersey under License No. 22DI02564505.

       5.   On information and belief, Defendant Downtown Dental Arts of Montclair

(“Downtown Dental”) is a simple d/b/a, simple proprietorship, or other pass-through entity

without any formal corporate status.

       6.   On information and belief, Downtown Dental is owned and controlled by Trichas

and Georgiev.

       7.   Downtown Dental has its principal place of business at 31 South Fullerton

Avenue in Montclair, New Jersey. Various dental services are provided there in-person.

       8.   The DDA Defendants own and operate the website for Downtown Dental, at the

URL [www.ddaofmontclair.com] (the “DDA Website.”) Various dental services are

advertised at that website.

                                     NATURE OF THE ACTION

       9.   This is an action by Plaintiffs for trademark infringement, unfair competition,

tortious interference, and misappropriation.

       10. The DDA Defendants have intentionally and willfully traded on the goodwill of

Chao intellectual property, improperly and illegally using the registered trademark belonging




                                               -2-
        Case 2:20-cv-02567 Document 1 Filed 03/09/20 Page 3 of 16 PageID: 3




to Chao Seminars, Inc., and improperly and illegally using Dr. Chao’s name for commercial

advantage.

       11. The DDA Defendants were well-aware of Chao’s intellectual property rights

when their misappropriation began, and moreover were informed of those rights and the

illegality of their actions a number of times, but nonetheless continued in their illegal and

tortious behavior.

                                    JURISDICTION AND VENUE

       12. This action includes, inter alia, claims arising under the provisions of the

Lanham Act, 15 U.S.C. §1051 et seq. This Court has jurisdiction in this matter pursuant to 15

U.S.C. §1121(a) and 28 U.S.C. §1331, as well as supplemental jurisdiction over the state and

common-law claims pursuant to 28 U.S.C. §1367.

       13. This action is also a between citizens of different states and the matter in

controversy exceeds $75,000, such that this Court also has (somewhat redundant)

jurisdiction pursuant to 28 U.S.C. § 1367.

       14. Venue is properly laid in this Court under 28 U.S.C. §§ 1391(b)(2), (c)(1),

and (c)(2).

                                     GENERAL ALLEGATIONS

Plaintiff’s Novel Technique, Trademark, and Personal Renown:

       15. To say that Dr. Chao pioneered a certain technique for periodontal surgery is an

understatement; Dr. Chao invented the “methods and instruments” for a type of periodontal

surgery, for which he was granted U.S. Patent No. 8,202,092 (the “’092 Patent”).

       16. The technique of the ‘092 Patent is identified by the term, “Pinhole.”




                                               -3-
        Case 2:20-cv-02567 Document 1 Filed 03/09/20 Page 4 of 16 PageID: 4




       17. Chao is the owner of federal trademark registration 3,807,882 for the term

PINHOLE as used for “Dental surgery services featuring gum reconstruction surgical

technique.” (the “Pinhole Mark”), registered in 2010. A true and correct copy of the

trademark registration certificate is attached hereto as Exhibit A.

       18. The Pinhole Mark registration is valid and subsisting.

       19. Chao provides the Pinhole® services to patients using the Pinhole Mark. Chao

has been providing those services to patients using that mark since at least 2010.

       20. In addition, Chao provides instructional seminars to other practitioners,

demonstrating and educating them as to the proper execution of the Pinhole® Surgical

Technique.

       21. Dr. Chao and Chao Seminars, Inc., are the only entities in the world with the

authority to teach the Pinhole® Surgical Technique.

       22. No entity can claim be using the Pinhole® Surgical Technique unless they have

been taught to do so by Chao.

       23. Only Chao can authorize any other entity to use the Pinhole Mark in connection

with the offer of dental services.

       24. Dr. Chao himself is an accomplished and well-known general dentist.

       25. Dr. Chao is and has been a member of a number of different university faculties

in varying capacities. For instance, Dr. Chao is a Research Associate Professor in the Post

Graduate Program in Periodontics at SUNY Buffalo, and an Adjunct Assistant Professor at the

University of Southern California School of Dentistry.




                                              -4-
        Case 2:20-cv-02567 Document 1 Filed 03/09/20 Page 5 of 16 PageID: 5




       26. Dr. Chao is (inter alia) a Master of the Academy of General Dentistry, a Fellow at

the International College of Cranio-Mandibular Orthopaedics, and a Fellow at the

International Congress of Oral Implantologists.

       27. Dr. Chao has lectured or given presentations at the North American Society of

Periodontics, the University of Texas Department of Periodontics, the North American

Society of Periodontics, and the 11th International Symposium on Periodontics and

Restorative Dentistry.

       28. The noted accolades and honors, among others, make Dr. Chao something of a

celebrity in his field, and also lend him notoriety as a practitioner.

Misappropriation and Infringement by Trichas, Georgiev, and Downtown Dental:

       29. Neither Trichas nor Georgiev have ever received training from Chao in the

Pinhole® Surgical Technique.

       30. On information and belief, no one associated with Downtown Dental has ever

been trained by Chao in any manner, and certainly not the Pinhole® Surgical Technique.

       31. Nonetheless, at least as early as mid-2019, the DDA Defendants began to claim to

offer the Pinhole® Surgical Technique to the public.

       32. The DDA Website makes multiple uses of the Pinhole Mark, claiming to offer the

Pinhole® Surgical Technique to clients. A true and correct copy of excerpted screen captures

from the DDA Website is attached hereto as Exhibit B.

       33. The DDA Website has an entire section dedicated to the advertisement of the

Pinhole® Surgical Technique.




                                                -5-
        Case 2:20-cv-02567 Document 1 Filed 03/09/20 Page 6 of 16 PageID: 6




       34. Ironically, when improperly using the Pinhole Mark, the DDA Website

sometimes even includes the symbol indicating that the Pinhole Mark is a federally

registered trademark.

       35. The DDA Website is available to and directed to the residents or citizens of

multiple states.

       36. On information and belief, the DDA Defendants make similar offers using the

Pinhole Mark at the offices of Downtown Dental.

       37. The DDA Website and other marketing or advertising material of the DDA

Defendants exerts a substantial economic effect on interstate commerce.

       38. At no time did any of the DDA Defendants seek or receive permission or

authorization to use the Pinhole Mark.

       39. Further, the DDA Website makes use of Dr. Chao’s name in advertising and

marketing the unauthorized services.

       40. At no time did any of the DDA Defendants seek or receive permission or

authorization to use Dr. Chao’s name.

Defendant’s Misappropriation is Knowing and Intentional:

       41. The federal registration of the Pinhole Mark alone is presumptive notice of

Chao’s ownership of the mark.

       42. The DDA Defendants, in fact, include the “registered trademark” symbol in some

of their illegal and unauthorized uses of the Pinhole Mark.

       43. In fact, any knowledge of the Pinhole® Surgical Technique or the Pinhole Mark

by the DDA Defendants is necessarily concomitant to (a) knowledge of Chao’s ownership and




                                             -6-
        Case 2:20-cv-02567 Document 1 Filed 03/09/20 Page 7 of 16 PageID: 7




control of the Pinhole Mark, (b) knowledge of the proprietary nature of the Pinhole® Surgical

Technique, and (c) knowledge that any use by the DDA Defendants of the Pinhole Mark

without authorization would have to be illegal and infringing.

       44. Similarly, the DDA Defendants are and have been aware that none of them are or

have any connection to Dr. Chao personally, and thus they are and have been aware that any

use by the DDA Defendants of Dr. Chao’s name or personality in connection to the marketing

or advertisement of orthodontistry services generally (and the Pinhole® Surgical Technique

in particular) is unauthorized and illegal.

       45. Moreover, on or about January 7, 2020, Chao sent to the DDA Defendants a

cease-and-desist letter spelling out the various infringements and misappropriations

inherent in the DDA Defendants’ behavior.

       46. That letter explicitly identified the ‘092 Patent and the Pinhole Mark registration

and provided the DDA Defendants with copies thereof.

       47. That letter further informed the DDA Defendants that the use of Dr. Chao’s name

was unauthorized and inappropriate.

       48. On or about February 4, 2020, the DDA Defendants were sent (and provably

received) yet another cease-and-desist letter from Chao, again describing the illegal

misappropriation by the DDA Defendants and providing documentary copies of the ‘092

Patent and the Pinhole Mark registration.

       49. In addition, Chao made multiple phone calls to the DDA Defendants in an effort

to resolve the misappropriations and infringements without the need for the instant action.




                                              -7-
        Case 2:20-cv-02567 Document 1 Filed 03/09/20 Page 8 of 16 PageID: 8




       50. Nonetheless, the DDA Defendants have made it clear that they intend to continue

using the Pinhole Mark and Dr. Chao’s name in flagrant and willful violation of the law.

       51. As of the date of this Complaint, the DDA Defendants persist in their

infringement and illegal misappropriation.

                                        FIRST CLAIM
              FEDERAL TRADEMARK INFRINGEMENT UNDER 15 U.S.C. § 1114(1)(A)

       52. Plaintiff repeats and realleges the allegations set forth in ¶¶ 1 – 51 above.

       53. Chao owns the Pinhole Mark.

       54. The DDA Defendants are making unauthorized use of the Pinhole Mark in

interstate commerce.

       55. The use of the Pinhole Mark by the DDA Defendants is identical to the Pinhole

Mark as registered.

       56. The DDA Defendants are using the Pinhole Mark in connection with exactly the

same services as those covered by the registration.

       57. The use of the Pinhole Mark by the DDA Defendants is made in a manner likely

to cause confusion or mistake or to deceive the consuming public as to the source or

sponsorship of the services provided by the DDA Defendants.

       58. The activities and conduct of the DDA Defendants alleged herein have caused

compensable damage to the Plaintiffs.

       59. The activities and conduct of the DDA Defendants alleged herein will, unless

restrained, further impair the value of the Pinhole Mark and the valuable goodwill which has

been built up therein as to which Plaintiffs have no adequate remedy at law.




                                              -8-
        Case 2:20-cv-02567 Document 1 Filed 03/09/20 Page 9 of 16 PageID: 9




       60. The activities and conduct of the DDA Defendants are willful and intentional.

       61. The actions of the DDA Defendants demonstrate a willful intent to trade on the

goodwill associated with the Pinhole Mark.

                                     SECOND CLAIM
                  FEDERAL FALSE ADVERTISING UNDER 15 U.S.C. § 1114(1)(B)

       62. Plaintiff repeats and realleges the allegations set forth in ¶¶ 1 – 51 above.

       63. The DDA Website and other Downtown Dental marketing and advertising

material are commercial advertisements or promotions.

       64. The use of Dr. Chao’s name and the use of the Pinhole Mark on the DDA Website

and in other Downtown Dental marketing and advertising material were all false or

misleading statements of (claimed) fact.

       65. The claims (a) that the service provided by the DDA Defendants is the Pinhole®

technique, (b) that the service provided is somehow endorsed or sponsored by Dr. Chao or

Chao Seminars, Inc., and (c) that any or the DDA Defendants have been trained or authorized

by Chao to perform the procedure are all material to the decision of potential consumers and

are likely to deceive such consumers with regard to a material fact or circumstance.

       66. The DDA Website and other Downtown Dental marketing and advertising

material exist in interstate commerce.

       67. The false and misleading statements made by the DDA Defendants have caused

and continue to cause competitive or commercial injury to Chao.

                                      THIRD CLAIM
                             NJ COMMON LAW UNFAIR COMPETITION

       68. Plaintiff repeats and realleges the allegations set forth in ¶¶ 1 – 51 above.




                                              -9-
       Case 2:20-cv-02567 Document 1 Filed 03/09/20 Page 10 of 16 PageID: 10




       69. The aforementioned acts of the DDA Defendants constitute unfair competition

and unfair business practices contrary to the common law of New Jersey.

       70. The acts described are intentional business acts or practices of the DDA

Defendants which acts are unlawful and unfair.

       71. The conduct of the DDA Defendants has led and will lead to a material

diminution in the value of Chao’s intellectual property and is an infringement of Chao’s

federal and common law trademark rights.

       72. The conduct of the DDA Defendants is likely to cause confusion, mistake, or

deception as to the source or origin of the services provided by the DDA Defendants, or the

affiliation, sponsorship, or other relationship between the parties.

       73. The conduct of the DDA Defendants has caused Chao irreparable harm, damage,

and injure to the value and goodwill that Chao has built in the Pinhole Mark, as well as to

Chao’s business, goodwill, and reputation.

       74. The DDA Defendants have made it clear by their behavior that unless enjoined

by this Court, the DDA Defendants will continue the unlawful use of the Pinhole Mark, which

use will continue to cause immediate and irreparable harm to Chao for which Chao may have

no adequate remedy at law.

                                    FOURTH CLAIM
              NEW JERSEY UNFAIR COMPETITION UNDER N.J.S.A. §§ 56:4-1 AND 4-2

       75. Plaintiff repeats and realleges the allegations set forth in ¶¶ 1 – 51 above.




                                             - 10 -
        Case 2:20-cv-02567 Document 1 Filed 03/09/20 Page 11 of 16 PageID: 11




        76. The Pinhole Mark constitutes and represents, among others, the trademark,

reputation, and goodwill enjoyed by Chao in connection with its orthodontistry and gum-

reconstruction surgery services.

        77. The use by the DDA Defendants of the Pinhole Mark is likely to deceive and

confuse the public as to the source or sponsorship of the services provided by the DDA

Defendants.

        78. The DDA Defendants are making use of the Pinhole Mark in connection with the

offer of orthodontistry and gum-reconstruction surgery services.

        79. The DDA Defendants have misappropriated for their own benefit the Pinhole

Mark.

        80. Chao has been harmed thereby.

                                      FIFTH CLAIM
          TORTIOUS INTERFERENCE WITH PROSPECTIVE BUSINESS ADVANTAGE OR CONTRACT

        81. Plaintiff repeats and realleges the allegations set forth in ¶¶ 1 – 51 above.

        82. By using the Pinhole Mark and Dr. Chao’s name, the DDA Defendants are clearly

targeting consumers who are otherwise interested in the specific services lawfully provided

by Chao or those authorized by Chao.

        83. Those consumers might otherwise enter into business contract or relationship

with Chao or those authorized by Chao for the performance of those services.

        84. The DDA Defendants have thus unfairly and illegally interfered with Plaintiffs’

ability to further business relationships with prospective customers.




                                              - 11 -
      Case 2:20-cv-02567 Document 1 Filed 03/09/20 Page 12 of 16 PageID: 12




       85. In addition, by using the Pinhole Mark and Dr. Chao’s name to indicate an

affiliation or authorization from Chao, the DDA Defendants have dissuaded any third parties

who might otherwise have sought training and authorization from Chao to use the Pinhole

Mark and to provide the Pinhole® services.

       86. The DDA Defendants have thus unfairly and illegally interfered with Plaintiffs’

ability to further business relationships with prospective customers in that category as well.

       87. Plaintiffs have been harmed thereby.

       88. The conduct of the DDA Defendants will continue to damage Plaintiffs unless

enjoined by this Court.

                                       SIXTH CLAIM
              INVASION OF DR. CHAO’S RIGHT OF PUBLICITY UNDER NJ COMMON LAW

       89. Plaintiff repeats and realleges the allegations set forth in ¶¶ 1 – 51 above.

       90. Dr. Chao’s name is an indicium of his identity or persona.

       91. The DDA Defendants have, by the acts described herein, appropriated Dr. Chao’s

name for the commercial benefit of the DDA Defendants.

       92. Dr. Chao has been harmed thereby.

                                        SEVENTH CLAIM
                          INDIVIDUAL LIABILITY OF KONSTANTINOS TRICHAS

       93. Plaintiff repeats and realleges the allegations set forth in ¶¶ 1 – 51 above.

       94. Defendant Trichas knowingly and significantly organized, directed, or otherwise

participated in the unlawful, infringing, and tortious conduct alleged herein, including the

deliberate and fraudulent promotion, advertising, distribution, selling, and/or offering for

sale of the Pinhole® services, the use of the Pinhole Mark, and the use of Dr. Chao’s name.




                                             - 12 -
       Case 2:20-cv-02567 Document 1 Filed 03/09/20 Page 13 of 16 PageID: 13




       95. Although it is alleged that Downtown Dental does not exist as an independent

corporate entity, even if Downtown Dental does exist in some capacity, Trichas is

independently and personally liable because his individual actions were done knowingly and

intentionally, and he authorized, directed, or approved the unlawful acts and the misconduct

alleged herein. thereby.

                                       EIGHTH CLAIM
                             INDIVIDUAL LIABILITY OF IVAN GEORGIEV

       96. Plaintiff repeats and realleges the allegations set forth in ¶¶ 1 – 51 above.

       97. Defendant Georgiev knowingly and significantly organized, directed, or

otherwise participated in the unlawful, infringing, and tortious conduct alleged herein,

including the deliberate and fraudulent promotion, advertising, distribution, selling, and/or

offering for sale of the Pinhole® services, the use of the Pinhole Mark, and the use of Dr.

Chao’s name.

       98. Although it is alleged that Downtown Dental does not exist as an independent

corporate entity, even if Downtown Dental does exist in some capacity, Georgiev is

independently and personally liable because his individual actions were done knowingly and

intentionally, and he authorized, directed, or approved the unlawful acts and the misconduct

alleged herein.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully prays for judgment as follows:

       (a) Finding Defendants liable on all the counts set forth above, including federal

            trademark infringement of the Pinhole Mark and false advertising relating




                                              - 13 -
Case 2:20-cv-02567 Document 1 Filed 03/09/20 Page 14 of 16 PageID: 14




      thereto, NJ common law and statutory unfair competition, tortious interference

      with prospective economic interest, and misappropriation of Dr. Chao’s name;

(b) Awarding Plaintiffs monetary damages in an amount to be determined at trial,

      but not less than $150,000, except that the amount may be fixed by the Court in

      its discretion, including but not limited to all of Defendants’ profits or gains of

      any kind resulting from the unlawful or willful acts of Defendants, and any

      damages suffered by Chao as a result thereof, said damages to be trebled as

      allowed under applicable law;

(c)   Awarding Plaintiffs their costs and reasonable attorneys’ fees in view of the

      intentional and willful nature of the acts complained of, and the continued illegal

      acts of Defendants even when explicitly informed of the impropriety of such acts;

(d) Permanently enjoining and restraining all Defendants and any persons acting by,

      through, or in concert with them, from directly or indirectly using the Pinhole

      Mark or Dr. Chao’s name or any other mark, word, or name that might indicate

      an affiliation or sponsorship with Chao or which might would otherwise be likely

      to cause confusion, mistake, or deception;

(e) Ordering that any product, label, marketing material, advertisement, or

      promotional material containing the Pinhole Mark or any colorable imitation

      thereof which is in possession of any Defendant or related party be delivered to

      Plaintiffs or be destroyed, as the Court shall direct;




                                        - 14 -
      Case 2:20-cv-02567 Document 1 Filed 03/09/20 Page 15 of 16 PageID: 15




       (f)    Ordering Defendants to promulgate corrective advertising sufficient to inform

              the consuming public that there is no association, affiliation, or other connection

              between Chao and Defendants;

       (g) Awarding Plaintiffs pre- and post-judgment interest on any monetary award

              made against Defendants; and

       (h) For such other relief as this Court may deem just and proper.



                                    JURY TRIAL DEMANDED

       Plaintiffs hereby demand a trial by jury on all claims and issues so triable pursuant to

the Federal Rules of Civil Procedure.


     Dated:         March 9, 2020                       Respectfully Submitted,



                                                             /s/ /Michael Feigin/
                                                               Michael J Feigin
                                                               Feigin & Fridman LLC
                                                               1037 Rte 46E, Suite 107
                                                               Clifton, NJ 07013
                                                               tel. 212-316-0381
                                                               fax. 973-767-1292
 Of Counsel Ben D. Manevitz
            Manevitz Law Firm LLC
            25 Main Street, Suite 104
            Hackensack, NJ 07601
            tel. 973-594-6529
            fax. 973-689-9529




                                               - 15 -
       Case 2:20-cv-02567 Document 1 Filed 03/09/20 Page 16 of 16 PageID: 16




                  CERTIFICATION PURSUANT TO LOCAL CIVIL RULE 11.2

       The undersigned hereby certifies that with respect to the matter in controversy

herein, neither Plaintiffs nor Plantiffs’ attorney is aware of any other action pending in any

court, or of any pending arbitration or administrative proceeding, to which this matter is

subject.

  Dated:        March 9, 2020                                /s/Ben D Manevitz/
                                                        Ben D. Manevitz
                                                        Manevitz Law Firm LLC




                                              - 16 -
